EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been changed to read:
--COOPERATIVE WORKGROUP SCHEDULING AND CONTEXT PREFETCHING BASED ON PREDICTED MODIFICATION OF SIGNAL VALUES--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Arimilli et al. Pub. No.: US 2011/0173630 A1 discloses a wake and go mechanism that determines whether a value being written to an address represents an event for which a thread is waiting, and in response to determining that it is, loading context information for the thread, and in response to determining that a thread must wait for a value, putting the thread to sleep and executing a second thread while the first thread is sleeping.
Bradford et al. Patent No.: US 7,493,621 B2 discloses using base addresses and stride values to prefetch data processed by instructions, by using the base address and the stride value to predict a pattern to anticipate a next address to prefetch.
Ray et al. Pub. No.: US 2018/0293102 A1 discloses executing threads in workgroups, and performing context switching by scheduling a second workgroup to executed when a first workgroup is preempted and paused.
Diepstraten et al. Patent No.: US 6,243,736 B1 discloses performing a context switch to a next highest context number when a time slice count decrements.

However, none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, comprising scheduling a first workgroup for execution when a signal has a first value, causing the first workgroup perform a wait instruction when each thread of the workgroup completes, where the wait instruction hints at a subsequent value of the signal, preempting the first workgroup and scheduling a second workgroup in response to modifying the signal to be a second value, and prefetching a context for a third workgroup based on a prediction of a subsequent third value of the signal using the hint. Since none of the prior art alone or in combination anticipates or renders obvious the limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/MICHAEL W AYERS/Examiner, Art Unit 2195